In a proceeding pursuant to CPLR article 78 to compel respondent to grant petitioner veteran’s preference credits on a certain civil service examination, the appeal is from a *572judgment of the Supreme Court, Nassau County, dated October 2, 1975, which, inter alia, ordered respondent to grant petitioner a veteran’s preference for placement on the eligibility list for Probation Supervisor-!. Judgment reversed, on the law, without costs, and petition dismissed on the merits. From the record on this appeal, it is clear that petitioner failed to apply for a veteran’s preference until after the establishment of the eligible list on January 2, 1975. Subdivision 3 of section 85 of the Civil Service Law requires an applicant to apply for additional credits between the date of his application for an examination "and the date of the establishment of the resulting eligible list” (emphasis added). The mere fact that certification of the names from the list was subsequently withdrawn pending the outcome of an action related to this examination does not void the establishment of the list. Hopkins, Acting P. J., Martuscello, Cohalan, Rabin and Shapiro, JJ., concur.